                                          Case 4:20-cv-04621-JSW Document 19 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA,                               Case No. 20-cv-04592-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING BRIEFING AND
                                                 v.                                         HEARING SCHEDULE ON
                                   9
                                                                                            PLAINTIFFS’ MOTIONS FOR
                                  10     U.S. DEPARTMENT OF HOMELAND                        PRELIMINARY INJUNCTION
                                         SECURITY, et al.,
                                  11                                                        Re: ECF Nos. 11, 12
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                         THE REGENTS OF THE UNIVERSITY                      Case No. 20-cv-04621-JST
                                  13     OF CALIFORNIA,
                                  14                    Plaintiff,                          Re: ECF Nos. 4, 14, 15
                                  15             v.
                                  16     U.S. DEPARTMENT OF HOMELAND
                                         SECURITY, et al.,
                                  17
                                                        Defendants.
                                  18
                                  19

                                  20          Plaintiffs in these related cases have filed separate motions for a preliminary injunction.

                                  21   Case No. 20-cv-4592 (“California”), ECF No. 12; Case No. 20-cv-4621 (“Regents”), ECF No. 14.

                                  22   The parties have filed a stipulation requesting an expedited briefing and hearing schedule on both

                                  23   motions. California ECF No. 11. The Court grants the request in part as follows:

                                  24          1. Defendants’ joint opposition to Plaintiffs’ motions for a preliminary injunction shall be

                                  25   filed no later than July 16, 2020. It shall not exceed 30 pages.

                                  26          2. Plaintiffs’ separate reply briefs shall be filed no later than July 20, 2020.

                                  27          3. Any motions for leave to file amicus briefs shall be filed no later than July 20, 2020.

                                  28   Amicus briefs shall not exceed 15 pages.
                                          Case 4:20-cv-04621-JSW Document 19 Filed 07/14/20 Page 2 of 2




                                   1          4. All briefing deadlines in this order occur at 5:00 p.m. Pacific time.

                                   2          5. The motions will be heard on July 24, 2020, at 10:00 a.m., via Zoom webinar, with

                                   3   credentials to be provided by separate Clerk’s notice.

                                   4          The Regents of the University of California “has agreed to proceed with [its] Motion for a

                                   5   Preliminary Injunction, in lieu of its Motion for a Temporary Restraining Order.” Regents ECF

                                   6   No. 14 at 6 n.2. Accordingly, the Regents’ motion for temporary restraining order, Regents ECF

                                   7   No. 4, is terminated as moot. The Regents’ motion to shorten time, Regents ECF No. 15, is also

                                   8   terminated as moot.

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 14, 2020
                                                                                       ______________________________________
                                  11
                                                                                                     JON S. TIGAR
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
